Citation Nr: 1308844	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  06-27 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for left leg meralgia paresthesia/lumbar radiculopathy.

2.  Entitlement to service connection a cervical spine condition.

3.  Entitlement to service connection for a right knee condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active duty service from November 1965 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified before the undersigned Veterans Law Judge at a personal hearing at the RO in September 2007.  

The issues on appeal were previously before the Board in January 2008 and June 2009 when they were remanded for additional evidentiary development.  In a September 2011 decision, the Board, in relevant part, denied service connection for a right knee condition and remanded the issues of entitlement to service connection for a left knee condition, a cervical spine condition, and left leg meralgia paresthesia/lumbar radiculopathy for further evidentiary development.  

The Veteran appealed the Board's September 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2012 Order, the Court granted the parties' Joint Motion for Partial Remand, vacated the Board's denial of service connection for a right knee condition, and remanded the matter to the Board for further adjudication.  (The Board notes that the September 2011 Board decision also denied service connection for degenerative changes of the lower thoracic and lumbar spine, and bilateral ankle arthritis.  The Veteran did not appeal these determinations; hence, they are now final and no longer before the Board.)  

Ina May 2012 rating decision, the RO granted service connection for residuals of a total knee replacement, to include osteoarthritis of the left knee and assigned 30 percent rating from May 18, 2005, a 100 percent rating from August 22, 2005 and a 30 percent rating from October 1, 2006.  The RO also granted service connection for a scar of the left knee and assigned a noncompensable rating effective May 18, 2005.  The Veteran has not expressed disagreement with this determination; hence, the matter is no longer before the Board.  In a May 2012 supplemental statement of the case, the RO continued the denials of service connection for a cervical spine condition and left leg meralgia paresthesia/lumbar radiculopathy.  

The Board is satisfied that the development requested in the September 2011 remand has been satisfactorily accomplished with regard to the issues addressed in this decision.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The most probative evidence shows that the Veteran's left leg meralgia paresthesia with peripheral neuropathy did not have its onset in service and is not otherwise related to his period of active duty; lumbar radiculopathy is not currently diagnoses.

2.  The most probative evidence shows that the Veteran's cervical spine stenosis with disc disease did not have its onset in service; arthritis of the cervical spine was not manifest to a compensable degree within one year of discharge; and the disease is not otherwise related to his period of active duty, including the inservice automobile accident.  

3.  The most probative evidence fails to show that the Veteran sustained a right knee injury in service or that he has arthritis of the right knee that was manifest in service or within one year of his discharge.  


CONCLUSIONS OF LAW

1.   Left leg meralgia paresthesia with peripheral neuropathy/lumbar radiculopathy was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012). 

2.  Cervical spine stenosis with disc disease was not incurred in or aggravated by service, nor may arthritis of the cervical spine be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

3.  A right knee condition was not incurred in or aggravated by service, nor may arthritis of the knee be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In June 2005, November 2009 and September 2011 letters, prior to and subsequent to the rating decisions on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate claims for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence will be obtained by VA.  He was also advised of how disability ratings and effective dates are assigned.  The Board finds that any deficiency with respect to the timing of the notices provided is harmless because the claims were readjudicated post remand.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or a supplemental statement of the case is sufficient to cure a timing defect).  

Consequently, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative has pointed out any deficiencies that require corrective action, including in the Joint Motion for Remand.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's service treatment records, private and VA treatment reports, Social Security Administration records and decisions, lay statements, the Veteran's statements and hearing testimony, and VA examination reports, including those generated in response to the Board's recent remand.  

The Board notes that the relevant VA examination reports reflect that the examiners reviewed the Veteran's past medical history, documented his current medical conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The Board observes that the case was remanded to obtain EMG studies referenced in one VA examination report pertaining to the Veteran's claim for left leg meralgia paresthesias.  In the October 2011 VA examination report, the examiner specifically stated that such studies were not necessary to adequately diagnose the Veteran's condition or comment on its etiology.  Consequently, the Board concludes that the medical examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that there has been substantial compliance to the development directives requested by the Board in conjunction with the claims and VA's duty to assist has been met.  See Stegall, supra.  

Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  Evidence of continuity of symptomatology of arthritis or peripheral neuropathy from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2012); see Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

Certain chronic disabilities, such as arthritis or peripheral neuropathy (as an organic disease of the nervous system), if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2012).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In adjudicating a claim, the Board must assess the competence and credibility of the claimant.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Additionally, competency of evidence must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

It is the responsibility of the Board to determine the probative weight to be ascribed as among multiple medical opinions in a case, and to state reasons or bases for favoring one opinion over another.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  If all the evidence is in relative equipoise, the benefit of the doubt should be resolved in the claimant's favor, and the claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012).  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Factual Background

On a Report of Medical History which was completed by the Veteran at the time of his enlistment examination in October 1965, the only pertinent symptomatology he indicated as having or having had was a trick or locked knee.  He elaborated that he had a trick left knee as a result of a football injury which occurred in 1964.  A physician annotated the document to the effect that he had verified the history of a trick knee.  The knee would occasionally give out.  Clinical evaluation of the Veteran's knees was determined to be normal at the time of the October 1965 entrance examination.  In December 1965, the Veteran complained of a weak left knee.  The Veteran informed the clinician that he had pulled a ligament in high school.  His knee was bothering him with marching.  No diagnosis was made.  

A May 1966 service treatment record reveals the Veteran reported being involved in a motor vehicle accident in May and was hospitalized.  He informed a clinician that he was still having trouble with his back.  X-ray examination of the thoracic and lumbar spine was interpreted as revealing no significant abnormalities in May 1966.  Physical examination revealed that the ankles were tender to palpation.  There were no complaints regarding the knees.  In January 1967, the Veteran's physical condition was determined to be all 1's without medical restriction.  A September 1967 service treatment record references low back pain which developed into left abdominal pain.  No diagnosis was made of a back or a neck disorder.  The Veteran completed a Report of Medical History in June 1969 wherein he indicated that he had or had had recurrent back pain.  The document was annotated to indicate the Veteran reported he was involved in a motor vehicle accident in April 1966 wherein he had whiplash and injured his back.  Clinical evaluation of the Veteran's knees was determined to be normal at the time of the June 1969 separation examination.  Clinical evaluation of the spine was also found to be normal.  The document was annotated to indicate that the Veteran had a trick knee due to a football injury in high school.  A separate annotation references that the Veteran had been in a motor vehicle accident in April 1966 and was asymptomatic at the time of the examination and that there were no complications and sequelae.  The left knee was also asymptomatic at the time of the examination without complications or sequelae.  

In an undated buddy statement which was received by VA in January 2007, the author reported that he served with the Veteran and recalled that he was involved in a motor vehicle accident.  The Veteran was hospitalized from Sunday to Friday and four of those days were spent in traction.  The author wrote that the Veteran could hardly straighten up due to back pain and both knees were swollen.  He could not recall which knee was worse.  Additionally, both ankles were wrapped.  He noted that the Veteran went on sick call the day after he returned to base.  The doctor told him not to do anything for two weeks and not to march to school for two more weeks.  The author changed duty stations in late 1966.  In 1967, the Veteran joined the author at his new duty station.  The Veteran's knees, ankles and back seemed very painful when he performed his duties.  

A January 2002 private clinical record references a magnetic resonance imaging (MRI) examination which was significant for a lot of degenerative disease which the clinician concluded was related to the Veteran's morbid obesity.  

A private clinical record dated in February 2002 indicates the Veteran was being evaluated for low back and left lower extremity pain.  The Veteran did have a complaint of mild back discomfort but there was nothing remarkable.  The examiner noted that the Veteran had prominent posterior spurs at several levels as well as hypertrophic changes at the facets he found not surprising given the Veteran's 300-pound weight.  The pertinent impressions were severe degenerative disc disease of the lumbar spine with possible left lower extremity radiculopathy and morbid obesity.  

A private clinical record dated in January 2003 documents the Veteran reported right knee pain.  Physical examination revealed the knee was very tender.  The knee was injected with medication.  It was written that the Veteran had strained the ligament.  

A private medical record with entries dated from December 2003 to April 2004 showed that the Veteran was seen for complaints of left knee pain.  No right knee complaints were recorded.  

Upon VA examination in March 2004, the Veteran did not mention any type of right knee injury in the automobile accident in service.  He did not report any neck complaints.  He stated that for approximately three years he noticed numbness and tingling about the interior lateral left thigh proximal to the knee.  He also reported that he had EMG nerve conduction studies, but the examiner did not see such a report.  The assessment was left leg numbness consistent with meralgia paresthetica versus lumbar radiculopathy.  It was noted that the examiner needed to review EMG, nerve conduction studies for further opinion.  

Upon VA joints examination in June 2004, the Veteran did not report any right knee complaints.  The relevant diagnoses included left leg meralgia paresthesia versus lumbar radiculopathy.  The examiner noted that he did not have the EMG studies and he did not have details related to the 1966 automobile accident.  Therefore, he could not render an opinion without resort to speculation.  

VA outpatient notes dated in June 2004, August 2004 and November 2004 indicated that the Veteran had memory loss due to an old cerebrovascular accident.  

VA records indicated that in June 2005, the Veteran complained of severe bilateral knee pain.  It was noted that he had several arthroscopies.  Physical examination revealed some swelling and knee pain.  X-ray examination conducted in June 2005 was interpreted as revealing bilateral osteoarthrosis and post-operative changes in the right knee, probable bilateral internal derangement and otherwise negative X-rays.  

A July 2006 X-ray of the right knee revealed advanced degenerative arthritis with an old healed tibial plateau fracture status post staples.  

An August 2006 VA treatment note indicated that the Veteran reported problems with his back and ankles since he was involved in a car accident in service.  The records were lost and he was having trouble documenting his service connection claim.  

A private clinical record dated in December 2006 shows the Veteran reported he injured his knee in a 1966 motor vehicle accident.  He informed the clinician that, since that time, he had quite a bit of arthritic pain in the joints.  

In January 2007, a private practitioner wrote that the Veteran had multiple orthopedic problems dating back to a motor vehicle accident in 1966 which apparently caused a lot of injuries to his back.  The clinician did not provide a rationale for the opinion nor did he cite to, or provide, any clinical records.  

A private medical record dated in February 2007 showed that the Veteran presented requesting determination for disability.  He complained of severe right knee pain.  He stated that he had an accident while in the military in May 1966, which was a car rollover accident and he stated that he was in traction for "roughly a week."  He related that since that time he has had chronic pain in his neck, both ankles, and lumbar spine.  In addition, he had pain and numbness in the left lateral thigh area that had been present for some time, "probably a couple of years."  He also stated that he had cervical stenosis with neck pain.  His past medical history noted a cerebrovascular accident in 2002, with a 10-year memory loss at that time. 

In a March 2007 private medical record, the Veteran was seen for a warm, red, right knee with a fever of 103 degrees.  It was noted that he had recently been hospitalized and had a deep vein thrombosis, pulmonary emboli with Greenfield filter placement after a total right knee replacement.  He came to the hospital complaining of back pain, was febrile, and the right knee was noted to be erythematous incidentally.  The Veteran stated that "he did not know the knee was bothering him at that time." 

A private medical record dated in March 2007 showed a diagnosis of degenerative arthritis of the right knee.  

The Veteran testified before the undersigned in September 2007 that he was involved in a motor vehicle accident that occurred in May 1966.  After the accident, he was hospitalized for a week at a private facility.  When he returned to duty, he was put on three weeks light duty.  He denied receiving a final discharge examination and testified that he was still experiencing symptoms at discharge.  He started receiving treatment for his disabilities in possibly the summer of 1970.  The Veteran testified that a physician had determined that his current disabilities were due to the motor vehicle accident but the physician was now deceased.  He testified that he received medical treatment after discharge but the records were not available.  

Upon VA examination in July 2008, the Veteran gave a history of involvement in a car accident in service with a whiplash type injury.  The claims file was reviewed in conjunction with a physical examination.  The diagnosis was degenerative disc disease and spinal stenosis of the cervical spine.  The examiner commented that a combination of osteoarthritis of the cervical spine with injury to ligaments and muscles in a whiplash injury can create a number of difficult clinical problems ranging from minor sprain to severe tearing of muscle and ligaments and even intervertebral disc damage.  

In a September 2008 addendum to a VA examination, it was noted that an opinion pertaining to the Veteran's current neck disability could not be rendered without resort to speculation.  

A private treatment report dated in August 2009 showed a diagnosis of severe spinal stenosis due to multiple medical conditions.  He also had paresthesia and neuralgias.  The Veteran gave a history of a "severe" car accident in 1966 and that he had had a lot of pain since that time.  The osteopath felt that the car accident "could have been the start of his severe arthritis" and it "could definitely have played a part in the pain that he has now."  

Upon VA peripheral neuropathy examination in October 2011, the physician reviewed the Veteran's claims file and conducted a thorough clinical evaluation.  The diagnoses were left leg meralgia paresthetica and peripheral nerve condition/peripheral neuropathy.  He concluded that the Veteran's meralgia paresthesia of the left leg was not incurred in or related to the Veteran's active military service, including the car accident in which he was involved.  He noted that the Veteran began experiencing the left lateral-anterior numbness in his thigh in 2001, more than 30 years after discharge.  It was not associated with any increased symptoms in his back or with any other pain.  It was exacerbated by standing or working with his hands in front of him.  X-rays of the lumbar spine showed some degenerative changes but the disc spaces and foramina in the upper lumbar spine were well-preserved.  He noted that the increase in the Veteran's symptoms paralleled his increase in body weight.  He also noted that EMG studies were not necessary because the clinical evaluation was sufficient and a negative EMG result would not rule out a spinal root origin due to the possibility of a false positive.  

Left Leg Meralgia/Lumbar Radiculopathy

Based on the evidence of record, the Board finds the most probative evidence shows that the Veteran's currently manifest left leg meralgia paresthesia with peripheral neuropathy was not due to either military service or a residual of the car accident he was involved in while on active duty.  The October 2011 clinical opinion was rendered after thorough evaluation of the Veteran and a complete review of his claims file, including his service treatment records.  The Board has accorded them significant probative value.  See Winsett, Bloom, supra.  There is no competent medical opinion to the contrary.  The October 2011 examiner did not diagnose lumbar radiculopathy or otherwise attribute the Veteran's left leg symptoms to low back disability.

The clinical records do not show that the Veteran had peripheral neuropathy of the left leg either in service or within one year of discharge.  Moreover, clinical records in the file show that the Veteran first complained of symptoms in approximately 2001, more than 30 years after release from active duty.  To the extent that he may allege continuity of symptomatology since discharge, the Board observes that the Veteran is competent to provide testimony as to having experienced such problems during service as well as after his discharge.  Charles v. Principi, 16 Vet. App. 370 (2002); see also, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).  However, he is not competent to diagnose himself with peripheral neuropathy or meralgia paresthesia, or to attribute any nerve issue to a specific cause.  Id.  Simply stated, the Veteran's opinion regarding the presence or etiology of this disability in service or shortly thereafter lacks probative value and it does not constitute competent medical evidence.  Peripheral neuropathy and meralgia paresthesias are complex disorders that requires specialized training for a determination as to diagnosis and causation, and they are therefore not susceptible of lay opinions on etiology alone.  Hence, the Veteran's statements therein cannot be accepted as competent evidence sufficient to establish service connection.  See Jandreau, supra.  

In sum, the preponderance of the evidence is against the claim.  Consequently, the Board concludes that service connection for left leg meralgia paresthesias with peripheral neuropathy is not warranted.  Gilbert, supra.  

Cervical Spine Condition

Based on the evidence of record, the Board finds the most probative evidence fails to show that the Veteran's currently manifest cervical spine stenosis and disc disease were due to either military service or a residual of the car accident he was involved in while on active duty.  The July 2008 clinical opinion with a September 2008 addendum was rendered after thorough evaluation of the Veteran and a complete review of his claims file, including his service treatment records.  As detailed above, the Veteran was involved in a motor vehicle accident in 1966 in service, and he reported a whiplash type injury at the time of his discharge evaluation.  Significantly, at that time, clinical evaluation revealed no sequelae from the accident.  The July 2008/September 2008 medical statements noted that an etiological opinion could not be rendered without resort to speculation based on the current record.  

The Board observes that the Court in the case of Jones v. Shinseki, 23 Vet. App. 382 (2010), addressed the issue of speculative medical opinions.  The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  

Here, it is clear that the procurable and assembled data was fully considered by the examiner, and the opinion was based on a thorough review of the record - the Veteran's complete claims file and service treatment records.  The Veteran was involved in a motor vehicle accident in service, but upon separation examination, no sequelae from the accident were clinically demonstrated, and the Veteran was not put on a permanent limited duty profile as a result of the accident.  The current medical reports show that the Veteran complained of neck pain in a clinical setting many years after his discharge from service.  In this regard, the Board notes that a prolonged period without documented medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Consequently, the Board finds that the medical opinion obtained is adequate for adjudicating this claim and is of significant probative value.  See Jones, Winsett, Bloom, supra.  

The Board acknowledges the medical statements the Veteran has submitted in support of this claim.  For example in a January 2007 statement and an August 2009 statement, it was posited that the Veteran's car accident in service could have been the start of his neck arthritis.  However, these statements lack probative value because they are based on an inaccurate factual history - a history that is not corroborated by the contemporaneous clinical records in the file.  See LeShore v. Brown, 8 Vet. App. 406 (1995) (a mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.).  Notably, although the Veteran was involved in a motor vehicle accident, clinical evaluation at the time of his discharge failed to show any type of sequelae from the accident and the post-service medical reports do not denote any type of complaints related to his neck until many years after his discharge.  Hence, the Board has accorded these statements little probative value.  

The clinical records do not show that the Veteran had arthritis of the cervical spine either in service or within one year of discharge.  In fact, clinical records in the file show that the Veteran first complained of symptoms in the 2000's, more than 30 years after release from active duty.  To the extent that he may allege continuity of symptomatology since discharge, the Board observes that the Veteran is competent to provide testimony as to having experienced neck problems during service as well as after his discharge.  Charles v. Principi, 16 Vet. App. 370 (2002); see also, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).  However, he is not competent to diagnose himself with spinal stenosis, arthritis or disc disease, or to attribute his complaints to a specific cause.  Id.  Simply stated, the Veteran's opinion regarding the presence or etiology of arthritis of the cervical spine in service or shortly thereafter lacks probative value and it does not constitute competent medical evidence.  Spinal stenosis, arthritis and disc disease are complex disorders that requires specialized training and medical testing for a determination as to diagnosis and causation, and it is therefore not susceptible of lay opinions on etiology alone.  Hence, the Veteran's statements therein cannot be accepted as competent evidence sufficient to establish service connection.  See Jandreau, supra.  

Moreover, the Board finds that the Veteran's statements regarding continuity of symptomatology are not credible.  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  In this case, although the Veteran has asserted continued neck pain symptoms since his discharge from service, he did not report any such difficulties upon separation examination and he did not seek any type of medical treatment for his complaints until more than 30 years after his release from active duty.  Additionally, as noted above, the medical records do not denote a diagnosis of arthritis of the cervical spine until the 2000s, more than 30 years after the Veteran's discharge from military service.  The Veteran filed his claim for benefits in 2003.  Based on the foregoing, which shows interest and bias in the Veteran's contentions related to his claim for VA benefits, the Board finds that the Veteran is not credible to the extent that he reports that he has had neck pain since active service.  See also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).  Hence, the evidence does not support a finding of continuity of symptomatology following the in-service car accident with whiplash as required to establish service connection for a chronic disease listed in 38 C.F.R. § 3.309(a) pursuant to 38 C.F.R. § 3.303(b).  

In sum, the preponderance of the evidence is against the claim.  Consequently, the Board concludes that service connection for a cervical spine condition is not warranted.  Gilbert, supra.  

Right Knee Condition

This issue was remanded by the Court for the Board to specifically re-address the credibility of the lay evidence of record showing that the Veteran injured his right knee in service.  

The Board finds that the Veteran and his buddy are competent to state that the Veteran injured his right knee in an automobile accident in service in 1966.  However, the Board also finds that their statements are not credible.  

Initially, the Board observes that the Veteran filed his initial claim for benefits in 2003 and did not file a claim for service connection for a right knee disability at that time.  Subsequently, in May 2005, he amended his claim to include service connection for a right knee disorder.  As detailed above, the Veteran's service treatment records do not document any right knee complaints, his physical profile was all 1's in 1967, less than one year after the accident, and a right knee disability was not found upon separation examination in 1969.  The clinical records pertaining to the right knee dated prior to 2005 do not mention the Veteran's involvement in the car accident in service (see for example, the January 2003 treatment note where the Veteran presented with right knee pain and received an injection; and the March 2004 VA examination report).  Subsequently, in February 2007, after he filed his claim for benefits, the Veteran reported that he injured his right knee in the car accident.  Based on the foregoing, which shows interest and bias in the Veteran's contentions related to his claim for VA benefits, the Board finds that the Veteran is not credible to the extent that he reports that he injured his right knee during the car accident he experienced in service.  See also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).  

Additionally, the Veteran's and his buddy's current statements are contrary to service treatment records as well as the statements the Veteran made in service.  The United States Court of Appeals for the Federal Circuit has held in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) that the lack of contemporaneous medical records does not, in and of itself, render lay testimony not credible.  Id. at 1336.  As a finder of fact, however, the Board may weigh the absence of contemporaneous records when assessing the credibility of the lay evidence.  Here, at the time of the accident, the Veteran did not set forth any complaints pertaining to the right knee.  He also did not report any right knee symptomatology during his Report of Medical History prior to separation, and his separation examination was within normal limits.  Again, as detailed above, clinical evaluation at that time showed that there were no sequelae from the car accident.  At the time of his separation examination, the Veteran clearly rendered some complaints - hence, any statement that he did not want to report problems or that he was afraid of an untimely discharge are simply without merit.  Consequently, here, such a prolonged period without relevant complaints or treatment is probative evidence against the Veteran's claim of having experienced continual right knee-related symptoms in service, or since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).  

Furthermore, the Board finds the inconsistencies of record regarding the Veteran's complaints and treatment for right knee symptoms diminishes the credibility and, therefore, the probative weight, of his and his buddy's contentions.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  The Board observes that it appears that the buddy statement submitted by the Veteran was prepared after discussion with the Veteran with regard to what to say and not an independent recollection of the event.  For example, the buddy provided extensive detail with regard to the Veteran's wrapped ankles and swollen knees almost 40 years after the event occurred - despite the fact that the treatment reports do not reference any right knee problems as a result of the accident and the Veteran's physical profile was deemed to be all 1's less than one year after the incident.  The Board is simply not persuaded that the buddy's recollections are either accurate or solely his.  

Finally, the Board observes that there are numerous treatment reports in the record detailing that the Veteran experienced a cerebrovascular accident in approximately 2002, and he has been clinically noted to have memory impairment as a result.  Hence, the Board finds that this finding further erodes the credibility of statements made by the Veteran with regard to injuring his right knee more than 40 years prior.  

In sum, the service records fail to show that the Veteran sustained a right knee injury in service; and his and his buddy's statements purporting to establish such injury have been deemed not credible.  In the absence of any type of injury or event in service, the Board concludes that there is no reasonable possibility of substantiating the claim.  Hence, the Board finds that such examination is not necessary because the findings from such examination would not aid in substantiating the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board again points out that the clinical records do not document a diagnosis of arthritis of the right knee in service or within one year of discharge, and continuity of symptomatology has not been demonstrated by competent medical or competent and credible lay evidence.  Hence, the evidence does not support a finding of continuity of symptomatology following the in-service car accident as required to establish service connection for a chronic disease listed in 38 C.F.R. § 3.309(a) pursuant to 38 C.F.R. § 3.303(b).  

Accordingly, the preponderance of the evidence is against the claim.  Consequently, the Board concludes that service connection for a right knee condition is not warranted.  Gilbert, supra.  


ORDER

Service connection for left leg meralgia paresthesia with peripheral neuropathy/lumbar radiculopathy is denied.

Service connection for a cervical spine condition is denied.  

Service connection for a right knee condition is denied.  



____________________________________________
BARARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


